Judgment affirmed.
Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is affirmed; this court finding that no final decree or judgment was made in the court of common pleas in said proceeding.
It is further ordered and adjudged that this cause be remanded to the court of common pleas for further proceedings according to law, and the right is reserved to the plaintiff in error to ask for such order, judgment and.decree (and for the reconsideration of any order that may have been heretofore made by said court of common pleas) as it may be entitled to, before the entry of the final judgment and decree in said cause.
T'Sháuck, C. J., Johnson, Donahue, Wanamáker, Newman and Wilkin, JJ., concur.